Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/856,049 has a total of 19 claims pending in the application; there are 2 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Application No. TW108116685 (Taiwan), filed on 5/15/2019.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/23/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
OBJECTIONS
Claim Objections
Claim 8 is objected to because of the following informalities:  The limitation “controllers” (line 1) should be amended to read “controller”.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, Marc (“Optimizing LPDDR4 Performance and Power with Multi-Channel Architectures” White Paper”) in view of Liou et al. (US 2005/0289317).
As per claim 1. A memory system comprising: a memory controller having a command address port, a chip select port, a first data port, and a second data port; [Greenberg teaches SoC having command/address port, chip select port, first data port connecting to first DRAM and second data port connecting to second DRAM (page 4, fig. 4 and related text text)]
a first memory coupled to the command address port, the chip select port, and the first data port; and [Greenberg teaches first DRAM coupled to the command/address port, the chip select port and first data port (page 4, fig. 4 and related text text)]
a second memory coupled to the command address port, the chip select port, and the second data port; [Greenberg teaches second DRAM coupled to the command/address port, the chip select port and second data port (page 4, fig. 4 and related text text)]
… the memory controller controls the first memory and the second memory simultaneously through the command address port and the chip select port [Greenberg teaches “Parallel (lockstep) connection” where “All of the devices are accessed simultaneously, so both of the DRAM devices are always in the same state. They always have the same page of memory open an access the same column, although the data stored in each DRAM is different” (pages 2-4; fig. 4 and related text)].  
	Greenberg does not expressly disclose wherein: a capacity of the second memory is greater than a capacity of the first memory; and; however, regarding these limitations, Liou teaches [“the memory capacity of each memory module plugged in each slot could be detected by the computer system 42 through the above-mentioned operation. Therefore, the computer system 42 ensures the whole memory capacity is provided by the memory 30. The chipset 38 addresses the whole memory capacity provided by the memory 30.” (par. 0022) “Assuming the memory ranks 460 and 464 in two channels 32A and 32B with the same memory capacity and the memory ranks 461 and 465 in two channel 32A and 32B with the same memory capacity are regarded as symmetric memory ranks and are 
Greenberg and Liou are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Greenberg to have memory arrangement so that the second memory has a greater capacity than the first memory in the manner that Liou teaches an asymmetric memory and accessing this asymmetric memory simultaneously, since doing so would provide the benefits of [“a memory accessing method and related memory accessing apparatus with capable of utilizing the characteristic of a double-channel in an asymmetrically arranged memory” (par. 0006)].
Therefore, it would have been obvious to combine Greenberg and Liou for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per claim 2. The memory system of claim 1, wherein the first memory and the second memory are synchronous dynamic random-access memories (SDRAM) [Greenberg teaches synchronous DRAM which are mounted on DIMMs (page1) where it would have been obvious to modify Greenberg to use the SDRAMs in the manner taught by Liou where DIMMs are configured in a double channel configuration and can be symmetric or asymmetric since doing so would provide the benefits of “a memory accessing method and related memory accessing apparatus with capable of utilizing the characteristic of a double-channel in an asymmetrically arranged memory” (par. 0006)].  
10. The memory system of claim 1, wherein a data bandwidth of the first memory and a data bandwidth of the second memory are the same [Liou teaches each channel providing a channel bandwidth and accessing the memory at double channel bandwidth or single channel bandwidth (figs. 4 and 8 and related text) thus each of the first memory comprising module 46B coupled to channel 32B and the second memory comprising memory modules 46A and 36A coupled to channel 32A having the same bandwidth via respective channels (fig. 4 and related text)].  

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, Marc (“Optimizing LPDDR4 Performance and Power with Multi-Channel Architectures” White Paper”) in view of Liou et al. (US 2005/0289317) as applied in the rejection of claim 2 above, and further in view of Rychlik et al. (US 2015/0100746).
As per claim 3. The memory system of claim 1, wherein: the second memory comprises a first physical memory segment and a second physical memory segment; [Liou teaches second memory comprising memory modules 46A and 36A attached to channel 32A comprising memory ranks 460, 461, 462 and 463 corresponding to the claimed physical memory segments of the claimed second memory (fig. 4 and related text)] 
the first physical memory segment of the second memory and the first memory are corresponding to a first virtual memory segment; and [Liou teaches “the memory ranks 460 and 461 have corresponding memory ranks 464 and 465 with the same memory capacity in another channel; as a result, the addressing module 28 could define the memory ranks 460 and 464 as a virtual rank.” (par. 0036) where ranks 464 and 465 are interpreted as segments of the claimed first memory. Note Liou explains “, addressing module 28 defines symmetrically arranged parts of memory ranks of the memory 30 on the double-channel as a virtual rank.” (par. 0037)]
the second physical memory segment of the second memory is corresponding to a second virtual memory segment [Liou teaches the second memory comprising memory modules 46A and 36A coupled to channel 32A comprising second physical memory segments as ranks 462, 463] but does not expressly refer to the asymmetrical portions comprising the second physical segment as a second virtual memory segment.  
	With respect to the asymmetrical portions comprising the second physical segment as a second virtual memory segment, Rychlik teaches [“the memory space is divided into virtual sectors of equal capacity… achieves a uniform bandwidth across the memory space 540 while allowing for potential cost 
Greenberg, Liou and Rychlik are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Greenberg and Liou to have the asymmetrical portions comprising the second physical segment as a second virtual memory segment in the way Rychlik divides the memory space of the asymmetric memory into a plurality of virtual segments since doing so would facilitate management and access of the asymmetrical memory device.
Therefore, it would have been obvious to combine Greenberg and Liou with Rychlik for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 4. The memory system of claim 3, wherein: the memory system outputs output data corresponding to the first virtual memory segment with a first effective bandwidth, and outputs output data corresponding to the second virtual memory segment with a second effective bandwidth; and the first effective bandwidth is greater than the second effective bandwidth [Liou teaches “Although the memory 30 is asymmetric, the memory ranks 460 and 461 have corresponding memory ranks 464 and 465 with the same memory capacity in another channel; as a result, the addressing module 28 could define the memory ranks 460 and 464 as a virtual rank. The virtual ranks could be accessed in the double-channel data transmission bandwidth. The remained memory ranks 462 and 463 in channel 32A have no corresponding memory ranks with same capacity in channel 32B, so memory ranks 462 and 463 could only be accessed in one-channel data transmission bandwidth.” (par. 0036; see par. 0037) where Liou does not expressly refer to the remaining memory ranks 462 and 463 as virtual ranks or virtual memory segments; however, Rychlik teaches dividing the physical memory space into virtual memory segments (Fig. 4 and related text), where it would have been obvious to one of ordinary skill in the art to also assign the remaining memory ranks 462 and 463 of Liou as virtual segments in the manner taught by Rychlik since doing so would provide the benefits of facilitating management and access of the asymmetrical memory device].  
As per claim 5. The memory system of claim 3, wherein the first physical memory segment of the second memory has a same capacity as the first memory [Liou teaches an embodiment in which first memory 48B comprises memory rank 467 and a second memory 46A comprises memory ranks 460 and 461 (fig. 7 and related text) where “the memory ranks 460, 461, and 467 have the same memory capacity.” (par. 0043) thus a first rank or physical segment 460 of the second memory has a same .  
As per claim 6. The memory system of claim 3, wherein the first physical memory segment of the second memory has a same capacity as the second physical memory segment of the second memory [Liou teaches an embodiment in which a second memory 46A comprises memory ranks 460 and 461 (fig. 7 and related text) where “the memory ranks 460, 461, and 467 have the same memory capacity.” (par. 0043) (fig. 7 and related text). Rychlik module 0, 443 corresponding to a first segment of a second memory having M bytes and module 1, 444 corresponding to a second segment of the second memory (fig. 4 and related text)].  
As per claim 7. The memory system of claim 3, wherein when the memory system reads data corresponding to the first virtual memory segment, the memory controller is configured to: perform a reading operation to the first memory and the second memory according to a corresponding address; combine first reading data received from the first memory through the first data port and second reading data received from the second memory through the second data port to generate output data; and output the output data [Liou teaches “Please refer to FIG. 4 and FIG. 5. Assuming that the host 40 writes two 8 QW data to memory 30, and each 8 QW data is composed of eight data blocks. If the address of the first 8 QW data (Dt0-Dt7) is mapped to the virtual rank of the symmetrically arranged memory ranks 461 and 465 shown in FIG. 4, thus the first 8 QW data (Dt0-Dt7) is divided into two parts and respectively stored in the memory ranks 461 and 465. If the address of the second 8 QW data (Dy0-Dy7) is mapped to the memory ranks 462, which has no symmetrically arranged memory rank on another channel, thus the second 8 QW data (Dy0-Dy7) is stored in the memory rank 462.” (par. 0038) “When the host 40 has to access the above-mentioned two pieces of data, the determining module 24 determines the addresses to which the two data are mapped to. When accessing the first 8 QW data, the determining module 24 determines that the first 8 QW data is stored in the virtual rank of the symmetrically arranged memory ranks 461 and 465. Then the accessing module 26 simultaneously utilizes the same control instruction RDX as the control signals S1 and S5 of channel 32A and 32B to sequentially transfer data blocks Dt0, Dt2, Dt4, Dt6 and Dt1, Dt3, Dt5, Dt7 of the first 8 QW data from memory rank 461 and 465 simultaneously at time tb. In other words, the accessing module 26 could utilize the double-channel transmission bandwidth to access data when the data is stored in the symmetrically arranged memory ranks.” (par. 0039)].  
 9. The memory system of claim 3, wherein when the memory system reads data corresponding to the second virtual memory segment, the memory controller is configured to: perform a reading operation to the second memory according to a corresponding address; take reading data received from the second memory through the second data port as output data; and output the output data [Liou teaches “When accessing the second 8 QW data, the determining module 24 determines that the second 8 QW data is stored in the memory rank 462. Then the accessing module 26 utilizes a control instruction RDY as the control signal S2 of channel 32A to sequentially transfer data blocks Dy0-Dy7 of the second 8 QW data stored in the memory rank 462 at time tb2. In other words, the accessing module 26 could utilize the single-channel transmission bandwidth to access data when the data is stored in the asymmetrically arranged memory rank.” (par. 0040; figs. 4-5 and related text). Liou does not expressly refer to the asymmetrically arranged rank 462 corresponding to a memory segment as a virtual segment; however, Rychlik teaches dividing the physical memory space into virtual memory segments (Fig. 4 and related text), where it would have been obvious to one of ordinary skill in the art to also assign the remaining memory ranks 462 and 463 of Liou as virtual segments in the manner taught by Rychlik since doing so would provide the benefits of facilitating management and access of the asymmetrical memory device].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, Marc (“Optimizing LPDDR4 Performance and Power with Multi-Channel Architectures” White Paper”) in view of Liou et al. (US 2005/0289317) and Rychlik et al. (US 2015/0100746) as applied in the rejection of claim 7 above, and further in view of Chuang et al. (US 2012/0311250).
As per claim 8. The combination of Greenberg, Liou and Rychlik teaches The memory system of claim 7, but does not expressly disclose wherein the memory controllers determines the corresponding address to be corresponding to the first virtual memory segment or the second virtual memory segment according to a most significant bit of the corresponding address; however, regarding these limitations, Chuang teaches [accessing a memory space where a second memory has a larger memory than the first memory (Abstract) “the first memory 110 has four memory banks, MB0-MB3, and the second memory 120 has eight memory banks, MB0-MB7. Consequently, common address space of the first memory 110 and the second memory 120 is MB0-MB3, and non-common address space of the second memory 120 in opposite to the first memory 110 is MB4-MB7. For the common address space, a most significant bit (MSB) of its bank address is "0", and for the non-common address space, a most significant bit of its bank address is "1".” (par. 0015)].  

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Greenberg, Liou and Rychlik to have a most significant address bit to determine access to the first virtual memory segment (corresponding to a common area of the two memories) or the second virtual memory segment (corresponding to a non-common space of the two memories) of the combination, in the manner taught by Chuang since doing so would provide the benefits of facilitating memory accesses in a memory space having a second larger memory than a first memory simultaneously (par. 0006) thus providing a simplified memory architecture and reducing cost (par. 0021).
Therefore, it would have been obvious to combine Greenberg, Liou, Rychlik and Chuang for the benefit of creating a storage system/method to obtain the invention as specified in claim 8. 

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2005/0289317) in view of Rychlik et al. (US 2015/0100746).
As per claim 11. A method for operating a memory system, the memory system comprising a first memory and a second memory, a capacity of the second memory being greater than a capacity of the first memory, the second memory comprising a first physical memory segment and a second physical memory segment, the first physical memory segment of the second memory and the first memory being corresponding to a first virtual memory segment, the second physical memory segment of the second memory being… , and the method comprising: [Liou teaches “the memory capacity of each memory module plugged in each slot could be detected by the computer system 42 through the above-mentioned operation. Therefore, the computer system 42 ensures the whole memory capacity is provided by the memory 30. The chipset 38 addresses the whole memory capacity provided by the memory 30.” (par. 0022) “Assuming the memory ranks 460 and 464 in two channels 32A and 32B with the same memory capacity and the memory ranks 461 and 465 in two channel 32A and 32B with the same memory capacity are regarded as symmetric memory ranks and are the symmetrical parts of the asymmetrically arranged memory 30. Alternatively, the double-sided memory module 48A having memory ranks 462 and 463 in channel 32A is the asymmetrical parts of the asymmetrically arranged memory 30, due to the memory ranks 462 and 463 have no corresponding memory ranks in another channel 32B.” (par. 0035; fig. 4 and related text) “the memory ranks 460 and 461 have corresponding memory ranks 464 and 465 with the same memory capacity in another channel; as a result, the  but does not expressly disclose the second segment of the second memory corresponding to a second virtual memory segment
performing a reading operation to the first memory and the second memory according to a corresponding address;  Page 8 of 11the first memory outputting first reading data; the second memory outputting second reading data; and [Liou teaches “Please refer to FIG. 4 and FIG. 5. Assuming that the host 40 writes two 8 QW data to memory 30, and each 8 QW data is composed of eight data blocks. If the address of the first 8 QW data (Dt0-Dt7) is mapped to the virtual rank of the symmetrically arranged memory ranks 461 and 465 shown in FIG. 4, thus the first 8 QW data (Dt0-Dt7) is divided into two parts and respectively stored in the memory ranks 461 and 465. If the address of the second 8 QW data (Dy0-Dy7) is mapped to the memory ranks 462, which has no symmetrically arranged memory rank on another channel, thus the second 8 QW data (Dy0-Dy7) is stored in the memory rank 462.” (par. 0038) “When the host 40 has to access the above-mentioned two pieces of data, the determining module 24 determines the addresses to which the two data are mapped to. When accessing the first 8 QW data, the determining module 24 determines that the first 8 QW data is stored in the virtual rank of the symmetrically arranged memory ranks 461 and 465. Then the accessing module 26 simultaneously utilizes the same control instruction RDX as the control signals S1 and S5 of channel 32A and 32B to sequentially transfer data blocks Dt0, Dt2, Dt4, Dt6 and Dt1, Dt3, Dt5, Dt7 of the first 8 QW data from memory rank 461 and 465 simultaneously at time tb. In other words, the accessing module 26 could utilize the double-channel transmission bandwidth to access data when the data is stored in the symmetrically arranged memory ranks.” (par. 0039)]
outputting output data according to whether the corresponding address is corresponding to the first virtual memory segment or the second virtual memory segment [Liou teaches par. 0039 (see above) where data is output if access if directed to the virtual rank. Additionally, “When accessing the second 8 QW data, the determining module 24 determines that the second 8 QW data is stored in the memory rank 462. Then the accessing module 26 utilizes a control instruction RDY as the control signal S2 of channel 32A to sequentially transfer data blocks Dy0-Dy7 of the second 8 QW data stored in the memory rank 462 at time tb2. In other words, the accessing module 26 could utilize the single-channel transmission bandwidth to access data when the data is stored in the asymmetrically arranged memory rank.” (par. 0040; figs. 4-5 and related text)] but Liou does not expressly disclose the asymmetrical part of the second memory corresponding a second virtual memory segment.  
	With respect to the asymmetrical portions comprising the second physical segment as a second virtual memory segment, Rychlik teaches [“the memory space is divided into virtual sectors of equal capacity… achieves a uniform bandwidth across the memory space 540 while allowing for potential cost savings associated with the asymmetric data storage capacity across the physical channels” (fig. 4 and related text)].
Liou and Rychlik are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Liou to have the asymmetrical portions comprising the second physical segment as a second virtual memory segment in the way Rychlik divides the memory space of the asymmetric memory into a plurality of virtual segments since doing so would facilitate management and access of the asymmetrical memory device.
Therefore, it would have been obvious to combine Liou with Rychlik for the benefit of creating a storage system/method to obtain the invention as specified in claim 11.
As per claim 12. The method of claim 11, wherein outputting the output data according to whether the corresponding address is corresponding to the first virtual memory segment or the second virtual memory segment comprises: when the corresponding address is corresponding to the first virtual memory segment, combining the first reading data and the second reading data as the output data [The rationale in the rejection of claim 7 is herein incorporated but only Liou and Rychlik apply].  
As per claim 13. The method of claim 11, wherein outputting the output data according to whether the corresponding address is corresponding to the first virtual memory segment or the second virtual memory segment comprises: when the corresponding address is corresponding to the second virtual memory segment, taking the second reading data as the output data [The rationale in the rejection of claim 9 is herein incorporated but only Liou and Rychlik apply].  
As per claim 14. The method of claim 11, wherein the first memory and the second memory are synchronous dynamic random-access memories (SDRAM) [The rationale in the rejection of claim 2 is herein incorporated but only Liou and Rychlik apply].  
As per claim 15. The method of claim 11, wherein: when the corresponding address is corresponding to the first virtual memory segment, the memory system outputs the output data with a first effective bandwidth; when the corresponding address is corresponding to the second virtual memory segment, the memory system outputs the output data with a second effective bandwidth; and the first effective bandwidth is greater than the second effective bandwidth [The rationale in the rejection of claim 4 is herein incorporated but only Liou and Rychlik apply].  
As per claim 16. The method of claim 11, wherein the first physical memory segment of the second memory has a same capacity as the first memory [The rationale in the rejection of claim 5 is herein incorporated but only Liou and Rychlik apply].  
As per claim 17. The method of claim 11, wherein the first physical memory segment of the second memory has a same capacity as the second physical memory segment of the second memory [The rationale in the rejection of claim 6 is herein incorporated but only Liou and Rychlik apply].  
As per claim 18. The method of claim 11, wherein a data bandwidth of the first memory and a data bandwidth of the second memory are the same [The rationale in the rejection of claim 10 is herein incorporated but only Liou and Rychlik apply].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (US 2005/0289317) in view of and Rychlik et al. (US 2015/0100746) as applied in the rejection of claim 11 above, and further in view of Chuang et al. (US 2012/0311250).
As per claim 19. The method of claim 11, further comprising: determining the corresponding address to be corresponding to the first virtual memory segment or the second virtual memory segment according to a most significant bit of the corresponding address [The rationale in the rejection of claim 8 is herein incorporated but only Liou, Rychlik and Chuang apply].

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).	Cypher et al. (US 2011/0047346) teaches “a set of memory modules of varying sizes. In these embodiments, an entity is a virtual memory module, which is either a memory module of the smallest size in a set of memory modules, or a partition of a larger memory module which is equal in size to the memory module of the smallest size.” (par. 0015; see par. 0028).
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-19 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



September 30, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135